DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 09/30/2019. Claims 1-10 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2; Fig. 3 and [0065] of the specification appears to express the corresponding structure of the units combination of hardware and/or software. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
 
6.   Claims 1, 2, 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Oracle, ETRI, Telecomm Italia, KDDI: “Proposed architecture alignments of Network Slicing Conclusion with SG Core Overall Architecture in TS 23.501”, S2-171027; SA WGs Meeting #119; Dubrovnik, Croatia; 5G_ph1/Rel-15 {Pub Date- 13-17 Feb 2017} in view of Vrzic (US 2017/0142591 A1){also patented as US 10129108 B2}, further in view of Chen (US 2018/0255481 A1).

Regarding claim 1, ZTE teaches a communication control method executed by a communication system (Page 3, UE’s registration, the system comprising the NSSF and the AMFs) including: 
	a slice selection device (NSSF-network slice selection function) that retains slice correspondence information (NSSAI-network slice selection assistance info) including information in which a slice (NSI) serving as a virtual network logically generated in a network infrastructure (Page 1, NSI, NST & note 2-wherein NSI is created from NST that serving as virtual network logically generated in a infrastructure.), a processing server (AMF) corresponding to the slice (NSI), and a service (service/UE’s location, etc.) to be used by a terminal (UE) are associated with one another (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI by taking Into account of Service, UE's location etc.; wherein NSSF: 1st bullet-NSSF has knowledge of availability of active NSI(s) corresponding to the registration areas and for which entry point (i.e. AMF) that is accessible to the specific NSI(i.e. AMF corresponding to the slice).)(Hence NSSF retains S-NSSAI including info in which AMF corresponding to the NSI that is serving as virtual network and service of UE are associated with each other.) and selects a slice (NSI) based on the slice correspondence information (NSSAI) (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI), and a plurality of processing servers (New AMF & AMF) that execute processing related to the terminal (UE) while each processing server (AMF) of the plurality of processing servers is associated with one or more slices(NSI) (page 2, 1st bullet)( page 3, (2), a) during UE’s registration--iv, NSSF detects more appropriate new AMF other than the current AMF to serve the available NSI(s) {that are corresponding to the accepted S-NSSAI(s), according to UE’s serving registration area-see iii}.  NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation.), the communication control method comprising:
	
	a step in which the slice selection device (NSSF) selects a target processing server (New AMF) corresponding to the slice (NSI) based on the slice correspondence information (NSSAI) (page 3, (2), a) during UE’s registration--iv, NSSF detects more appropriate new AMF other than the current AMF to serve the available NSi(s) {that are corresponding to the accepted S-NSSAI(s), according to UE’s serving registration area-see iii}.  NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation) (Hence NSSF selects NSI corresponding to UE’s service and new AMF corresponding to NSI based on S-NSSAI.) and notifies the one processing server (AMF) of selection result information including information related to the slice (NSI) and the target processing server (New AMF) which have been selected (Page 3, (2), a) during UE’s registration--iv, NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation) (Hence NSSF responds/notifies (it is obvious NSSF has notification unit to notify) AMF that the NSI and new AMF have been selected); and
	 a step in which the one processing server (AMF) determines whether or not the one processing server is the target processing server(new AMF) based on the information related to the target processing server(New AMF) included in the selection result information (Page 3, (2), a) during UE’s registration—iv, if NSSF detects appropriate new AMF other than the current AMF to serve the available NSI(s), NSSF responds to the current serving AMF with the list of available NSI(s) with the new serving AMF, which will cause the AMF relocation. Hence the AMF determines that the AMF is not the new AMF based on the selection result info from NSSF.), and 
	ZTE does not teach a step in which one processing server having received a request for use of a service from the terminal transfers the request for use to the slice selection device; a step in which the slice selection device selects a slice corresponding to a service related to the request for use.
	However, in an analogous art, Vrzic teaches a step in which one processing server (AN 805-Fig. 12) having received a request for use of a service from the terminal (UE 1202-Fig. 12) transfers the request for use to the slice selection device (SSF 810-Fig. 12)(see Fig. 12; [0103]; [0108] & [0109], in 1210-UE 1202 sends an Attach Request to an Access Node (AN) 805. The attach request include information about the UE and the services that are being requested; then in 1212- Node (AN) 805 forwarding the received Attach Request to the SSF 810. );
	a step in which the slice selection device (SSF 810-Fig. 12) selects a slice corresponding to a service related to the request for use ( [0110], SSF 810 undertakes a slice selection process 1214 {selects the slice} in accordance with information{ the UE and the services that are being requested-[0109]} received from the AN 805 in the Attach Request 1212.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Vrzic and apply them on the teaching of ZTE to provide a method for attaching a UE to a network slice by a slice selection function (SSF) in a mobile network (Vrzic; [0104]).
	ZTE- Vrzic does not teach responsive to a determination that the one processing server is the target processing server, the one processing server performs processing for a service related to the request for use, and responsive to a determination that the 
	However, in an analogous art, Chen teaches a step in which the one processing server (current gateway/1st gateway) determines whether or not the one processing server(current gateway/1st gateway) is the target processing server(target gateway) based on the information related to the target processing server(target gateway) included in the selection result information ([0161], If the plurality of gateways included in the target gateway list include a current gateway, the first gateway device determines the current gateway as the target gateway; or [0164], if the plurality of gateways included in the target gateway list do not include a current gateway, the first gateway device determines a gateway as the target gateway.), and 	
	responsive to a determination that the one processing server (current gateway/1st gateway) is the target processing server(target gateway), the one processing server (current gateway/1st gateway) performs processing for a service related to the request for use(service request message/target service-[0038]; [0039]) ( [0161], If the plurality of gateways included in the target gateway list include a current gateway serving the UE and the current gateway satisfies a service requirement of the target service, the first gateway device determines the current gateway as the target gateway selected by the first gateway device for the target service; [0167].), and  responsive to a determination that the one processing server(current gateway/1st gateway) is not the target processing server(target gateway), the one processing server(current gateway/1st gateway) transfers a request for processing for a service related to the request for use(service request message/target service-[0038]; [0039]), to the target processing server(target gateway)( [0164],if the plurality of gateways included in the target gateway list do not include a current gateway serving the UE, the first gateway device determines, in the plurality of gateways included in the target gateway list, a gateway as the target gateway selected by the first gateway device for the target service; wherein [0053], anchoring module(of first gateway-[0050]; [0039]) is configured to anchor the target bearer to a target gateway is sending context information of the target bearer(i.e. target service-see [0052]) to the target gateway.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of ZTE- Vrzic to provide a service flow transmission method and apparatus, so as to improve flexibility of service flow deployment (Chen; [0005]).

Regarding claim 2, ZTE teaches a communication control method executed by a communication system (Page 3, UE’s registration, the system comprising the NSSF and the AMFs) including: 
	a slice selection device (NSSF) that retains slice correspondence information(NSSAI) including information in which a slice(NSI) serving as a virtual network logically generated in a network infrastructure(Page 1, NSI, NST & note 2-wherein NSI is created from NST that serving as virtual network logically generated in a infrastructure.) and a service(service/UE’s location, etc.) to be used by a terminal (UE) communicating with a processing server(AMF) corresponding to the slice (NSI) are associated with each other (page 2, NSSF: 2nd bullet-NSSF supports slice-st bullet-NSSF has knowledge of availability of active NSI(s) corresponding to the registration areas and for which entry point (i.e. AMF) that is accessible to the specific NSI(i.e. AMF corresponding to the slice).)(Hence NSSF supports/retains S-NSSAI including info in which AMF corresponding to the NSI and service of UE are associated with each other.) and selects a slice (NSI) based on the slice correspondence information (NSSAI) (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI), and a plurality of processing servers (New AMF & AMF) that execute processing related to the terminal(UE) while each processing server(AMF) of the plurality of processing servers is associated with one or more slices(NSI)( page 2, 1st bullet) ( page 3, (2), a) during UE’s registration--iv, NSSF detects more appropriate new AMF other than the current AMF to serve the available NSi(s) {that are corresponding to the accepted S-NSSAI(s), according to UE’s serving registration area-see iii}.  NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation), the communication control method comprising:
	a step in which the one processing server (AMF) selects a target processing server(New AMF) corresponding to the selected slice(NSI) based on processing server correspondence information including information in which a slice(NSI) and a processing server corresponding to the slice are associated with each other (Page 3, (2), a) during UE’s registration—iv, if NSSF detects appropriate new AMF other than the current AMF to serve the available NSI(s), NSSF responds to ), and 
	ZTE does not teach a step in which one processing server having received a request for use of a service from the terminal transfers the request for use to the slice selection device; a step in which the slice selection device selects a slice corresponding to a service related to the request for use based on the slice correspondence information and notifies the one processing server of information of the selected slice.
	However, in an analogous art, Vrzic teaches a step in which one processing server (AN 805-Fig. 12) having received a request for use of a service from the terminal (UE 1202-Fig. 12) transfers the request for use to the slice selection device (SSF 810-Fig. 12)(see Fig. 12; [0103]; [0108] & [0109], in 1210-UE 1202 sends an Attach Request to an Access Node (AN) 805. The attach request include information about the UE and the services that are being requested; then in 1212- Node (AN) 805 forwarding the received Attach Request to the SSF 810. );
	a step in which the slice selection device (SSF 810-Fig. 12) selects a slice corresponding to a service related to the request for use based on the slice correspondence information ( [0109], AN 805 sends a slice selection request to the SSF 810, with forwarding the received attach request; Then [0110], SSF 810 undertakes a slice selection process 1214 {selects the slice} in accordance with information{ the UE and the services that are being requested-[0109]} received from the AN 805 in the Attach Request 1212.) and notifies the one processing server(AN 805-Fig. 12) of information of the selected slice ( [0110], in 1216-an indication of the selected slice is transmitted to the AN 805.).
Vrzic and apply them on the teaching of ZTE to provide a method for attaching a UE to a network slice by a slice selection function (SSF) in a mobile network (Vrzic; [0104]).
	ZTE- Vrzic does not teach responsive to a selection result that the one processing server is the target processing server, the one processing server performs processing for a service related to the request for use, and responsive to a selection result that the one processing server is not the target processing server, the one processing server transfers a request for processing for a service related to the request for use, to the target processing server.
	However, in an analogous art, Chen teaches responsive to a selection result that the one processing server (current gateway/1st gateway) is the target processing server (target gateway), the one processing server (current gateway/1st gateway) performs processing for a service related to the request for use (service request message/target service-[0038]; [0039]) ( [0161], If the plurality of gateways included in the target gateway list include a current gateway serving the UE and the current gateway satisfies a service requirement of the target service, the first gateway device determines the current gateway as the target gateway selected by the first gateway device for the target service; [0167].), and responsive to a selection result that the one processing server (current gateway/1st gateway) is not the target processing server (target gateway), the one processing server (current gateway/1st gateway) transfers a request for processing for a service related to the request for use(service request message/target service-[0038]; [0039]), to the target processing server(target gateway)( [0164],if the plurality of gateways included in the target gateway list do not include a current gateway serving the UE, the first gateway device determines, in the plurality of gateways included in the target gateway list, a gateway as the target gateway selected by the first gateway device for the target service; wherein [0053], anchoring module {of first gateway-[0050]; [0039]} is configured to anchor the target bearer to a target gateway is sending context information of the target bearer(i.e. target service-see [0052]) to the target gateway.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of ZTE- Vrzic to provide a service flow transmission method and apparatus, so as to improve flexibility of service flow deployment (Chen; [0005]).

Regarding claim 4 and 9, ZTE further teaches wherein the slice correspondence information (S-NSSAI) includes information for identifying a service provider corresponding to the slice (NSI), as information for identifying the slice to be associated with (page 2, NSSF: 2nd bullet- NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI by taking Into account of Service or OTT provider etc.).

Regarding claim 5 and 10, ZTE further teaches a step in which the slice selection device (NSSF) or the one processing server queries a user data manager which manages information related to a terminal user (UE) regarding whether or not the terminal is capable of using the selected slice (NSI) (Page 5, NOTE-during the UE’s ).

7.   Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Oracle, ETRI, Telecomm Italia, KDDI: “Proposed architecture alignments of Network Slicing Conclusion with SG Core Overall Architecture in TS 23.501”, S2-171027; SA WGs Meeting #119; Dubrovnik, Croatia; 5G_ph1/Rel-15 {Pub Date- 13-17 Feb 2017} in view of Vrzic (US 2017/0142591 A1){also patented as US 10129108 B2}, in view of Chen (US 2018/0255481 A1) and further in view of Garcia (US 2019/0357130 A1).

Regarding claim 6, ZTE teaches a communication system comprising (Page 3, UE’s registration, the system comprising the NSSF and the AMFs):
	a slice selection device (NSSF-Network slice selection function) that selects a slice (NSI-Network slice information) (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI.) serving as a virtual network logically generated in a network infrastructure (Page 1, NSI, NST & note 2-wherein NSI is created from NST that serving as virtual network logically generated in a infrastructure. ); and
	a plurality of processing servers (New AMF & AMF) that execute processing related to a terminal (UE) while each processing server (AMF-Access and mobility management function) of the plurality of processing servers is associated with one or more slices (NSI) (page 2, 1st bullet) ( page 3, (2), a) during UE’s registration--iv, .),

wherein the slice selection device (NSSF-network slice selection function) that
	retains slice correspondence information(S-NSSAI-Service-network slice selection assistance info) including information in which the slice (NSI), a processing server(AMF) corresponding to the slice, and a service (service/UE’s location, etc.) to be used by a terminal(UE) are associated with one another (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI by taking Into account of Service, UE's location etc.; wherein NSSF: 1st bullet-NSSF has knowledge of availability of active NSI(s) corresponding to the registration areas and for which entry point (i.e. AMF) that is accessible to the specific NSI(i.e. AMF corresponding to the slice).)(Hence NSSF supports/retains {it is obvious NSSF has a retention unit to retain} S-NSSAI including info in which AMF corresponding to the NSI and service of UE are associated with each other.),
	selects a target processing server (New AMF) corresponding to the slice based on the slice correspondence information(NSSAI)( page 3, (2), a) during UE’s registration--iv, NSSF detects more appropriate new AMF other than the current AMF to serve the available NSi(s) {that are corresponding to the accepted S-NSSAI(s), according to UE’s serving registration area-see iii}.  NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation) (Hence NSSF selects {it is obvious NSSF has selection unit to select} NSI corresponding to UE’s service and new AMF corresponding to NSI based on S-NSSAI.), and 
	notifies the processing server (AMF) of selection result information including information related to the slice (NSI) and the target processing server (New AMF) which have been selected (Page 3, (2), a) during UE’s registration--iv, NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation.)(Hence NSSF responds/notifies (it is obvious NSSF has notification unit to notify) AMF that the NSI and new AMF have been selected.), and

wherein the processing server (AMF) that
	determines whether or not the processing server (AMF) is the target processing server (new AMF) based on the information related to the target processing server (New AMF) included in the selection result information notified from the slice selection device (NSSF) (Page 3, (2), a) during UE’s registration—iv, if NSSF detects appropriate new AMF other than the current AMF to serve the available NSI(s), NSSF responds to the current serving AMF with the list of available NSI(s) with the new serving AMF, which will cause the AMF relocation. Hence the AMF determines {it is obvious AMF unit has determination unit} that the AMF is not the new AMF based on the selection result info from NSSF. ) and 
	ZTE does not teach wherein the processing server that receives a request for use of a service from the terminal and transfers the request for use to the slice selection 
	However, in an analogous art, Vrzic teaches wherein processing server (AN 805-Fig. 12) that receives a request for use of a service from the terminal (UE 1202-Fig. 12) and transfers the request for use to the slice selection device (SSF 810-Fig. 12)(see Fig. 12; [0103]; [0108] & [0109], in 1210-UE 1202 sends an Attach Request to an Access Node (AN) 805. The attach request include information about the UE and the services that are being requested; then in 1212- Node (AN) 805 forwarding the received Attach Request to the SSF 810. ), and 
	wherein the slice selection device (SSF 810-Fig. 12) selects a slice corresponding to a service related to the request for use from the terminal ( [0110], SSF 810 undertakes a slice selection process 1214 {selects the slice} in accordance with information{ the UE and the services that are being requested-[0109]} received from the AN 805 in the Attach Request 1212.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Vrzic and apply them on the teaching of ZTE to provide a method for attaching a UE to a network slice by a slice selection function (SSF) in a mobile network (Vrzic; [0104]).
	ZTE- Vrzic does not teach responsive to a determination that the one processing server is the target processing server, the one processing server performs processing for a service related to the request for use, and responsive to a determination that the one processing server is not the target processing server, the one processing server 
	However, in an analogous art, Chen teaches a step in which the one processing server(current gateway/1st gateway) determines whether or not the one processing server (current gateway/1st gateway) is the target processing server(target gateway) based on the information related to the target processing server(target gateway) included in the selection result information ([0161], If the plurality of gateways included in the target gateway list include a current gateway, the first gateway device determines the current gateway as the target gateway; or [0164], if the plurality of gateways included in the target gateway list do not include a current gateway, the first gateway device determines a gateway as the target gateway.), and
	responsive to a determination that the one processing server (current gateway/1st gateway) is the target processing server(target gateway), the one processing server(current gateway/1st gateway) performs processing for a service related to the request for use (service request message/target service-[0038]; [0039])( [0161], If the plurality of gateways included in the target gateway list include a current gateway serving the UE and the current gateway satisfies a service requirement of the target service, the first gateway device determines the current gateway as the target gateway selected by the first gateway device for the target service; [0167].), and responsive to a determination that the one processing server (current gateway/1st gateway) is not the target processing server(target gateway), the one processing server(current gateway/1st gateway) transfers a request for processing for a service related to the request for use(service request message/target service-[0038]; [0039]), to the target processing server(target gateway)( [0164],if the plurality of gateways included in the target gateway list do not include a current gateway serving the UE, the first gateway device determines, in the plurality of gateways included in the target gateway list, a gateway as the target gateway selected by the first gateway device for the target service; wherein [0053], anchoring module {of first gateway-[0050]; [0039]} is configured to anchor the target bearer to a target gateway is sending context information of the target bearer(i.e. target service-see [0052]) to the target gateway.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of ZTE- Vrzic to provide a service flow transmission method and apparatus, so as to improve flexibility of service flow deployment (Chen; [0005]).
	ZTE- Vrzic -Chen does not teach wherein the slice selection device includes a retention unit that retains slice correspondence information, a selection unit that selects a slice and a notification unit that notifies the processing server; wherein the processing server includes a communication unit that receives a request and a determination processing unit that determines.
	However, in an analogous art, Garcia teaches wherein the slice selection device(PC_NSS-Fig. 4) includes
	a retention unit (406-Fig. 4) that retains slice correspondence information ( [0104], 406 stores any required data. BRI: 406 is a retention unit.);
	a selection unit (414-Fig. 4) that selects a slice ( [0113], network slice selector 414 selects one or more network slices.);
	a notification unit (402-Fig. 4) that notifies the processing server (AMF 104)( [0117], transmitter 402 of PC_NSS transmits to the AMF 104 the authorized NSSAI.);
wherein the processing server (AMF-Fig. 3) includes
	a communication unit (304-Fig. 3) that receives a request ( [0109], receiver 304 of the AMF receives the UE request.);
	a determination processing unit (308-Fig. 3) that determines ( [0100],  processor 308 is configured to undertake one or more of the functions(i.e. determines).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Garcia and apply them on the teaching of ZTE- Vrzic -Chen to provide efficient mechanisms allow the dynamic allocation of a UE to different network slices provides an attractive enabler for the dynamic creation and availability of network slices based on changing conditions (Garcia; [0025]).

Regarding claim 7, ZTE teaches a communication system (Page 3, UE’s registration, the system comprising the NSSF and the AMFs) comprising:
	a slice selection device (NSSF) that selects a slice (NSI) ( page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI) serving as a virtual network logically generated in a network infrastructure(Page 1, NSI, NST & note 2-wherein NSI is created from NST that serving as virtual network logically generated in a infrastructure.); and
	a plurality of processing servers(New AMF & AMF) that execute processing related to a terminal (UE) while each processing server(AMF) of the plurality of processing servers is associated with one or more slices (NSI)( page 2, 1st bullet) ( page 3, (2), a) during UE’s registration--iv, NSSF detects more appropriate new AMF other than the current AMF to serve the available NSi(s) {that are corresponding to the accepted S-NSSAI(s), according to UE’s serving registration area-see iii}.  NSSF responds to the current AMF with the list of available NSI(s) with the new AMF, which will cause the AMF relocation),

wherein the slice selection device(NSSF) that
	retains slice correspondence information (NSSAI) including information in which the slice (NSI) and a service (service/UE’s location, etc.) to be used by a terminal (UE) communicating with a processing server (AMF) corresponding to the slice are associated with each other (page 2, NSSF: 2nd bullet-NSSF supports slice-level service mapping for a given S-NSSAI to select the target NSI by taking Into account of Service, UE's location etc.; wherein NSSF: 1st bullet-NSSF has knowledge of availability of active NSI(s) corresponding to the registration areas and for which entry point (i.e. AMF) that is accessible to the specific NSI(i.e. AMF corresponding to the slice).)(Hence NSSF retains {it is obvious NSSF has a retention unit to retain} S-NSSAI including info in which AMF corresponding to the NSI and service of UE are associated with each other.)

wherein the processing server(AMF) that 
	selects a target processing server (New AMF) corresponding to the selected slice (NSI) notified from the slice selection device (NSSF) based on processing server correspondence information including information in which a slice and a processing server corresponding to the slice are associated with each other (Page 3, (2), a) during UE’s registration—iv, if NSSF detects appropriate new AMF other than the current AMF to serve the available NSI(s), NSSF responds to the current serving AMF with the list of available NSI(s) with the new serving AMF, which will cause the AMF relocation. Hence the AMF determines {it is obvious AMF unit has determination unit} that the AMF is not the new AMF based on the selection result info from NSSF), and 
	ZTE does not teach wherein the processing server that receives a request for use of a service from the terminal and transfers the request for use to the slice selection device; wherein the slice selection device that selects a slice corresponding to a service related to the request for use based on the slice correspondence information, and notifies the one processing server of information of the selected slice.
	However, in an analogous art, Vrzic teaches wherein the processing server (AN 805-Fig. 12) that receives a request for use of a service from the terminal (UE 1202-Fig. 12) and transfers the request for use to the slice selection device (SSF 810-Fig. 12)(see Fig. 12; [0103]; [0108] & [0109], in 1210-UE 1202 sends an Attach Request to an Access Node (AN) 805. The attach request include information about the UE and the services that are being requested; then in 1212- Node (AN) 805 forwarding the received Attach Request to the SSF 810. );
	wherein the slice selection device (SSF 810-Fig. 12) selects a slice corresponding to a service related to the request for use based on the slice correspondence information ( [0109], AN 805 sends a slice selection request to the .), and notifies the one processing server(AN 805-Fig. 12) of information of the selected slice ( [0110], in 1216-an indication of the selected slice is transmitted to the AN 805.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Vrzic and apply them on the teaching of ZTE to provide a method for attaching a UE to a network slice by a slice selection function (SSF) in a mobile network (Vrzic; [0104]).
	ZTE- Vrzic does not teach responsive to a selection result that the one processing server is the target processing server, the one processing server performs processing for a service related to the request for use, and responsive to a selection result that the one processing server is not the target processing server, the one processing server transfers a request for processing for a service related to the request for use, to the target processing server.
	However, in an analogous art, Chen teaches responsive to a selection result that the one processing server(current gateway/1st gateway) is the target processing server(target gateway), the one processing server(current gateway/1st gateway) performs processing for a service related to the request for use(service request message/target service-[0038]; [0039])( [0161], If the plurality of gateways included in the target gateway list include a current gateway serving the UE and the current gateway satisfies a service requirement of the target service, the first gateway ), and responsive to a selection result that the one processing server (current gateway/1st gateway)is not the target processing server(target gateway), the one processing server(current gateway/1st gateway) transfers a request for processing for a service related to the request for use(service request message/target service-[0038]; [0039]), to the target processing server(target gateway) ([0164],if the plurality of gateways included in the target gateway list do not include a current gateway serving the UE, the first gateway device determines, in the plurality of gateways included in the target gateway list, a gateway as the target gateway selected by the first gateway device for the target service; wherein [0053], anchoring module {of first gateway-[0050]; [0039]} is configured to anchor the target bearer to a target gateway is sending context information of the target bearer(i.e. target service-see [0052]) to the target gateway.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chen and apply them on the teaching of ZTE- Vrzic to provide a service flow transmission method and apparatus, so as to improve flexibility of service flow deployment (Chen; [0005]).
	ZTE- Vrzic -Chen does not teach wherein the slice selection device includes a retention unit that retains slice correspondence information, a selection unit that selects a slice and a notification unit that notifies the processing server; wherein the processing server includes a communication unit that receives a request and a determination processing unit that determines.
Garcia teaches wherein the slice selection device(PC_NSS-Fig. 4) includes
	a retention unit (406-Fig. 4) that retains slice correspondence information ( [0104], 406 stores any required data. BRI: 406 is a retention unit.);
	a selection unit (414-Fig. 4) that selects a slice ( [0113], network slice selector 414 selects one or more network slices.);
	a notification unit (402-Fig. 4) that notifies the processing server (AMF 104)( [0117], transmitter 402 of PC_NSS transmits to the AMF 104 the authorized NSSAI.);
wherein the processing server (AMF-Fig. 3) includes
	a communication unit (304-Fig. 3) that receives a request ( [0109], receiver 304 of the AMF receives the UE request.);
	a determination processing unit (308-Fig. 3) that determines ( [0100],  processor 308 is configured to undertake one or more of the functions(i.e. determines).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Garcia and apply them on the teaching of ZTE- Vrzic -Chen to provide efficient mechanisms allow the dynamic allocation of a UE to different network slices provides an attractive enabler for the dynamic creation and availability of network slices based on changing conditions (Garcia; [0025]).

8.   Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Oracle, ETRI, Telecomm Italia, KDDI: “Proposed architecture alignments of Network Slicing Conclusion with SG Core Overall Architecture in TS 23.501”, S2-171027; SA WGs Meeting #119; Dubrovnik, Croatia; 5G_ph1/Rel-15 {Pub Date- 13-17 Feb 2017} in view of in view of Vrzic (US 2017/0142591 A1){also patented as US 10129108 B2}, in view of Chen (US 2018/0255481 A1), further in view of Wang (US 2018/0262979 A1).

Regarding claim 3 and 8, ZTE teaches a communication system of a slice selection device and plurality of processing server; wherein slice selection device selects a slice corresponding to a service related to a request for use from the terminal and a target processing server corresponding to the slice based on the slice correspondence information. 
	ZTE- Vrzic -Chen do not teach wherein the communication system includes a slice management device that generates and manages a slice for a service provided by the communication system, wherein the communication control method further comprises: a step in which the slice selection device updates the slice correspondence information to latest information based on an instruction for updating the slice correspondence information from the slice management device.
	However, in an analogous art, Wang teaches wherein the communication system includes a slice management device that generates and manages a slice for a service provided by the communication system ( [0108];[0167]), 
	wherein the communication control method further comprises:
a step in which the slice selection device(RAN node) updates the slice correspondence information (service capability list of network slice) to latest information based on an instruction for updating the slice correspondence information from the slice management device ( [0167], The RAN node receives the instruction message sent by the management device, deletes, according to the instruction message, the service capability list of the out-of-service network slice, and updates the service capability list set.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of ZTE- Vrzic -Chen to provide a redirection process is avoided and signaling is saved (Wang; [0096]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MEHEDI S ALEY/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415